DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed June 10, 2022. Claims 1, 4-6, 8-19, 22-24, 28, 33, 36, 58, 72, 81, 91, 99, 106, 114, 115 and 123 were previously pending, with claims 1, 8-13, 17-19, 22-24, 36, 81, 99, 114 and 123 withdrawn from consideration. Claims 14-16 and 91 were indicated as allowed.
Applicant amended claim 4 and cancelled claims 58, 72 and 99. Claims 4-6, 14-16, 28, 33, 91, 106 and 115 are under consideration.
Applicant’s claim amendments overcame the rejection of claims 4-6, 28, 33, 106 and 115 under 35 U.S.C. 112(a). Applicant’s cancellation of claims 58 and 72 obviated the previously presented rejections for these claims.
Reasons for Allowance
Since the previously presented rejections were overcome by claim amendments and cancellations, and no new references were found teaching or suggesting claims 4-6, 14-16, 28, 33, 91, 106 and 115, the claims are allowed.
In view of the election of invention for examination without traverse on July 14, 2020, the previously withdrawn claims 1, 8-13, 17-19, 22-24, 36, 81, 114 and 123 are cancelled by examiner’s amendment.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 1, 8-13, 17-19, 22-24, 36, 81, 114 and 123.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        July 14, 2022